Case 2:18-cv-08048-SVW-JC Document 142 Filed 12/02/19 Page 1 of 18 Page ID #:5243




    1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
      Alex Spiro (admitted pro hac vice)
    2   alexspiro@quinnemanuel.com
      51 Madison Avenue, 22nd Floor
    3 New York, New York 10010
      Telephone: (212) 849-7000
    4
      QUINN EMANUEL URQUHART & SULLIVAN, LLP
    5 Robert M. Schwartz (Bar No. 117166)
        robertschwartz@quinnemanuel.com
    6 Michael T. Lifrak (Bar No. 210846)
        michaellifrak@quinnemanuel.com
    7 Jeanine M. Zalduendo (Bar No. 243374)
        jeaninezalduendo@quinnemanuel.com
    8 865 South Figueroa Street, 10th Floor
      Los Angeles, California 90017-2543
    9 Telephone: (213) 443-3000
   10
        Attorneys for Defendant Elon Musk
   11
   12                       UNITED STATES DISTRICT COURT
   13                     CENTRAL DISTRICT OF CALIFORNIA
   14
   15 VERNON UNSWORTH,                           Case No. 2:18-cv-08048
   16              Plaintiff,                    Judge: Hon. Stephen V. Wilson
   17        vs.                                 DEFENDANT’S RENEWED
                                                 MOTION IN LIMINE NO. 5 TO
   18 ELON MUSK,
                                                 EXCLUDE TESTIMONY OF DR.
   19              Defendant.                    BERNARD J. JANSEN
   20                                            Complaint Filed: September 17, 2018
                                                 Trial Date: December 3, 2019
   21
                                                 Hearing Date: December 2, 2019
   22                                            Time:         2:30 p.m.
                                                 Courtroom:    10A
   23
   24
   25
   26
   27
   28
                                                                           Case No. 2:18-cv-08048
                                            DEFENDANT’S RENEWED MIL NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 142 Filed 12/02/19 Page 2 of 18 Page ID #:5244




    1 TO THE CLERK OF THE COURT AND PLAINTIFF:
    2        PLEASE TAKE NOTICE that Defendant Elon Musk hereby renews his
    3 Motion in Limine No. 5, to exclude the trial testimony of Plaintiff’s proposed expert
    4 Dr. Bernard “Jim” Jansen as follows:
    5        A.    “Digital Subscribers”
    6        Dr. Jansen plans to present testimony reflected on Table 2, which appears on
    7 page 24 of his November 29, 2019 Amended Report, and which purports to state the
    8 number of “digital subscribers” to six web sites:
    9
   10
   11
   12
   13
   14
   15
   16        This motion is made on the following grounds:
   17              1.       Neither the data nor the chart containing it were in Dr. Jansen’s
   18        original report, dated September 13, 2019, nor disclosed at his November 4,
   19        2019 deposition, even though the facts were available to him, had he
   20        investigated the subject.
   21              2.       The disclosure of this information comes too late to enable
   22        Defendant to test it and thereby causes unfair prejudice.
   23              3.       The information lacks sufficient foundation and reliability to
   24        satisfy the standards set forth in Daubert v. Merrell Dow Pharms., Inc., 509
   25        U.S. 579 (1993). The opinion is not based on reliable information and is
   26        speculative.
   27              4.       The information will mislead and confuse the jury into believing
   28        that this number of people read the article those web sites hosted that mention

                                                  -i-                        Case No. 2:18-cv-08048
                                              DEFENDANT’S RENEWED MIL NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 142 Filed 12/02/19 Page 3 of 18 Page ID #:5245




    1         Mr. Musk’s statements about Plaintiff when, in reality, there is no basis to
    2         assume that and because Dr. Jansen lacks that information.
    3         B.    Jansen’s testimony that the 9.8 million number is “conservative.”
    4         Dr. Jansen states that his 9.8 million digital subscribers number is
    5 “conservative” because it does not include dissemination he did not study. See
    6 Amended Report, paragraph 21(a) – (h). Dr. Jansen should not be allowed to testify
    7 about work he could have done, but chose not to perform. Such testimony would be
    8 speculative, misleading, and prejudicial to the Defendant. Furthermore, the witness
    9 testified at his deposition that he would not be undertaking this work before trial and
   10 would not be testifying to these matters.
   11         C.    Jansen’s importation of charts and testimony from Plaintiff’s
   12               withdrawn expert Eric Rose
   13         Plaintiff used the Court’s instruction to file a shorter list of articles containing
   14 Defendant’s statements to add to his report by importing opinions and charts from
   15 the report filed by another proposed expert, Eric Rose, as an “Appendix E.” That
   16 Appendix contains so-called Google analytics, supposedly about web searches for
   17 “Vernon Unsworth” in July 2018. But in response to Defendant’s Motion in Limine
   18 directed at Mr. Rose (Dkt. 100), which objected to the testimony and charts,
   19 Plaintiff withdrew the witness and his report. (Dkt. 110.) Plaintiff cannot back-door
   20 the information, at the last minute, through Dr. Jansen’s Amended Report because:
   21 (1) it violates the Court’s instruction that Dr. Jansen serve only a revised (and
   22 shortened) list of articles, i.e., a revised Appendix D; (2) Plaintiff conceded the
   23 Defendant’s objections to material from Mr. Rose’s report when, in response to the
   24 Motion in Limine and in lieu of filing an opposition, Plaintiff withdrew Mr. Rose as
   25 a witness and said that Defendant’s objections were thus moot; (3) Dr. Jansen
   26 testified that he had no communications with Mr. Rose and is therefore in no
   27 position to know what the work represents, how it was created, and whether it has a
   28 foundation sufficient to satisfy Daubert; and (4) for the reasons set forth in the Rose

                                                   -ii-                       Case No. 2:18-cv-08048
                                               DEFENDANT’S RENEWED MIL NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 142 Filed 12/02/19 Page 4 of 18 Page ID #:5246




    1 Motion in Limine, the material fails to meet the Daubert standards in every respect
    2 and would be misleading and prejudicial.
    3         D.    Jansen’s use of the term “defaming statements.”
    4         Defendant objects to Dr. Jansen’s use of the terms “defaming statements” and
    5 “defaming statements against Mr. Unsworth” and his explanation that he is using
    6 these statements to reflect “defamation per se.” See, e.g., Amended Report, ¶¶ 13-
    7 14. Dr. Jansen’s expertise is limited to computer science and, in this case, using
    8 Google to search for certain terms and then counting up the search results. He may
    9 not opine as to whether anything the Defendant said is “defamatory” or “defamation
   10 per se.” If those determinations are made in this case, they are solely for the jury to
   11 make.
   12         This motion is based upon this notice of motion and supporting memorandum
   13 of points and authorities, the Declaration of Michael T. Lifrak and the exhibits
   14 attached thereto, the pleadings and papers on file in this case, and such other written
   15 or oral argument as may be presented to the Court.
   16
   17 DATED: December 2, 2019                Respectfully submitted,
   18
                                             QUINN EMANUEL URQUHART &
   19                                        SULLIVAN, LLP
   20                                         By         /s/ Alex Spiro
   21                                              Alex Spiro
   22                                              Attorneys for Defendant Elon Musk

   23
   24
   25
   26
   27
   28

                                                -iii-                       Case No. 2:18-cv-08048
                                             DEFENDANT’S RENEWED MIL NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 142 Filed 12/02/19 Page 5 of 18 Page ID #:5247




    1                                          TABLE OF CONTENTS
    2
                                                                                                                             Page
    3
    4 I.       THE COURT SHOULD EXCLUDE DR. JANSEN’S “DIGITAL
               SUBSCRIBER” TESTIMONY......................................................................... 1
    5
               A.      Dr. Jansen Failed To Disclose This Information In His Original
    6                  Report And At His Deposition. ............................................................... 1

    7          B.      The Disclosure Of This Information Comes Too Late To Enable
                       Defendant To Test It And Thereby Causes Unfair Prejudice. ................ 2
    8
               C.      The Information Lacks Sufficient Foundation And Reliability To
    9                  Satisfy Daubert. ...................................................................................... 3

   10                  1.       The New York Times data lacks foundation and is
                                unreliable. ..................................................................................... 4
   11
                       2.       The Telegraph data lacks foundation and is unreliable. ............... 5
   12
                       3.       The Wall Street Journal data lacks foundation and is
   13                           unreliable. ..................................................................................... 6

   14                  4.       The Washington Post data lacks foundation and is
                                unreliable. ..................................................................................... 6
   15
                       5.       The Guardian data lacks foundation and is unreliable................. 7
   16
                       6.       The USA Today data lacks foundation and is unreliable. ............. 8
   17
               D.      The Information Is Speculative And Will Mislead And Confuse
   18                  The Jury. .................................................................................................. 8

   19 II.      THE COURT SHOULD BAR DR. JANSEN FROM TESTIFYING
               ABOUT WORK HE FAILED TO DO ........................................................... 10
   20
        III.   THE COURT SHOULD BAR DR. JANSEN FROM TESTIFYING TO
   21          ANYTHING IN THE REPORT OF PLAINTIFF’S WITHDRAWN
               EXPERT ERIC ROSE..................................................................................... 10
   22
        IV.    THE COURT SHOULD BAR DR. JANSEN FROM REFERRING TO
   23          THE STATEMENTS AS “DEFAMING” ...................................................... 11

   24 V.       CONCLUSION ............................................................................................... 12

   25
   26
   27
   28

                                                               -iv-                        Case No. 2:18-cv-08048
                                                            DEFENDANT’S RENEWED MIL NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 142 Filed 12/02/19 Page 6 of 18 Page ID #:5248




    1                                           TABLE OF AUTHORITIES
                                                                                                                        Page(s)
    2
                                                                  Cases
    3
         Acad. of Motion Pictures Arts and Scis. v. GoDaddy.com, Inc.,
    4       2013 WL 12122803 (C.D. Cal. June 21, 2013) .................................................. 3, 8
    5    Alioto v. Cowles Commc’ns, Inc.,
            430 F. Supp. 1363 (N.D. Cal. 1977) ....................................................................... 9
    6    Daubert v. Merrell Dow Pharm., Inc.,
            509 U.S. 579 (1993)........................................................................................ 3, 4, 8
    7
         Diviero v. Uniroyal Goodrich Tire Co.,
    8       114 F.3d 851 (9th Cir. 1997) .................................................................................. 3
         Gen. Elec. Co. v. Joiner,
    9       522 U.S. 136 (1997)................................................................................................ 3
   10    Harris v. United States,
            132 Fed. Appx. 183 (9th Cir. 2005) ....................................................................... 2
   11    Jarritos, Inc. v. Reyes,
            345 Fed. Appx. 215 (9th Cir. Aug. 14, 2009) ........................................................ 2
   12
         Kumho Tire Co., Ltd. v. Carmichael,
   13       526 U.S. 137 (1999)................................................................................................ 3
         Licciardi v. TIG Ins. Group,
   14       140 F.3d 357 (1st Cir 1989).................................................................................... 2
   15    Luke v. Family Care and Urgent Medical Clinics,
            323 Fed. Appx. 496 (9th Cir. Mar. 30, 2009) ......................................................... 2
   16    Lust By & Through Lust v. Merrell Dow Pharm., Inc.,
            89 F.3d 594 (9th Cir. 1996) .................................................................................... 3
   17
         O’Conner v. Boeing North American, Inc.,
   18       2005 WL 6035243, 7-8 (C.D.Cal Sept. 12, 2005) .................................................. 2
         Scott v. Times-Mirror Co.,
   19       181 Cal. 345 (1919) ................................................................................................ 9
   20    Superior Consulting Servs., Inc. v. Shaklee Corp.,
            2018 WL 182303 (M.D. Fla. May 9, 2018) ........................................................... 6
   21    United States v. 87.98 Acres of Land in the City of Merced,
            530 F.3d 899 (9th Cir. 2008) .................................................................................. 7
   22
         Yeti By Molly, Ltd. v. Deckers Outdoor Corp.,
   23       259 F.3d 1101 (9th Cir. 2001) ................................................................................ 1
                                           Rules and Regulations
   24
      Fed. R. Civ. P. 26 ......................................................................................................... 1
   25
      Fed. R. Civ. P. 37(c)(1)................................................................................................ 1
   26 Fed. R. Evid. 702 .......................................................................................................... 3
   27
   28

                                                                   -v-                        Case No. 2:18-cv-08048
                                                               DEFENDANT’S RENEWED MIL NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 142 Filed 12/02/19 Page 7 of 18 Page ID #:5249




    1 I.      THE COURT SHOULD EXCLUDE DR. JANSEN’S “DIGITAL
    2         SUBSCRIBER” TESTIMONY
    3         The trial starts tomorrow, December 3. Three days ago, Plaintiff served
    4 Defendant with an Amended Report from his expert, Jim Jansen. On page 24 of the
    5 Amended Report, Dr. Jansen opines, for the first time, that six of the web sites that
    6 published stories containing Defendant’s July 15, 2018 tweets have a total of
    7 9.8 million “digital subscribers.” (Declaration of Michael T. Lifrak (“Lifrak Decl.”)
    8 Ex. 1 (“Amended Report”).) The information is presented in chart form on Table 2.
    9 For the reasons discussed below, the Court should not allow Dr. Jansen to present
   10 any testimony about it, or allow Plaintiff to refer to it or base any argument on it.
   11         A.    Dr. Jansen Failed To Disclose This Information In His Original
   12               Report And At His Deposition.
   13         Rule 26 of the Federal Rules of Civil Procedure establishes the rules a party
   14 must follow if it wants to offer expert testimony at trial. Among other things, the
   15 proffering party must disclose the identity of the proposed expert, serve its
   16 adversary with a report containing a “complete statement of all opinions the witness
   17 will express and the basis and reasons for them” (Rule 26(a)(2)), and do so 90 days
   18 before trial. Rule 26(a)(2)(D)(i). If requested by the opposing party, the proposed
   19 expert must submit to a deposition, after timely service of the report containing all
   20 of the expert’s opinions and grounds for them. See Rule 26(b)(4)(A).
   21         Plaintiff served Dr. Jansen’s report on September 13. He appeared for
   22 deposition on November 4. Dr. Jansen did not disclose these opinions or their
   23 supporting information in his September 13 report or at his deposition. This is an
   24 entirely new opinion, based on entirely new “facts.” Yet the “facts” on which this
   25 new opinion is based were available to Dr. Jansen when he prepared his report and
   26 appeared at his deposition, if he had wanted to present them on a timely basis.
   27         Under these circumstances, the Court should exclude it. Rule 37(c)(1)
   28 “forbids use at trial of any information required to be disclosed by Rule 26(a) that is

                                                  -1-                        Case No. 2:18-cv-08048
                                              DEFENDANT’S RENEWED MIL NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 142 Filed 12/02/19 Page 8 of 18 Page ID #:5250




    1 not properly disclosed.” Yeti By Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d
    2 1101, 1106 (9th Cir. 2001) (barring opinion that was untimely under Rule 26, even
    3 though disclosed 30 days before trial); see also Luke v. Family Care and Urgent
    4 Medical Clinics, 323 Fed. Appx. 496, 500 (9th Cir. Mar. 30, 2009) (affirming district
    5 court’s exclusion of plaintiff’s supplemental expert declaration that asserted new
    6 opinion and evidence after Rule 26 deadline had passed); Jarritos, Inc. v. Reyes, 345
    7 Fed. Appx. 215, 217 (9th Cir. Aug. 14, 2009) (affirming district court’s decision to
    8 exclude expert reports where deadlines for disclosing experts and conducting expert
    9 discovery had passed, even though “the ultimate trial date was still some months
   10 away”); Harris v. United States, 132 Fed. Appx. 183, 185 (9th Cir. 2005) (excluding
   11 expert report submitted 8 days before trial because it left insufficient time to
   12 prepare); O’Conner v. Boeing North American, Inc., 2005 WL 6035243, *3, 7-8
   13 (C.D. Cal Sept. 12, 2005) (court barred testimony or comment at trial of “new
   14 opinions” in supplemental reports served after close of expert discovery and less
   15 than two months before trial; “To permit these reports into evidence would
   16 improperly widen the trial issues at the eleventh hour, and would unduly prejudice
   17 Defendants. Moreover, the new opinions appear based on information that was
   18 available to these experts at the time of their initial Rule 26 disclosures.”). Licciardi
   19 v. TIG Ins. Group, 140 F.3d 357, 363-65 (1st Cir 1989) (finding district court erred
   20 in not excluding expert trial testimony that went beyond scope of expert’s report).
   21         B.    The Disclosure Of This Information Comes Too Late To Enable
   22               Defendant To Test It And Thereby Causes Unfair Prejudice.
   23         Had Dr. Jansen included this information in the version of his report Plaintiff
   24 served on September 13, there would have been sufficient time to conduct discovery
   25 from Dr. Jansen and—more importantly, given the nature of the opinion—third-
   26 parties to test its reliability. Defendant could have served a subpoena on the six web
   27 sites to provide their actual number of digital subscribers, and the extent to which
   28 any of their subscribers actually navigated to the web site location where the tweet-

                                                  -2-                        Case No. 2:18-cv-08048
                                              DEFENDANT’S RENEWED MIL NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 142 Filed 12/02/19 Page 9 of 18 Page ID #:5251




    1 related stories were stored. But by waiting until one Court Day before the start of
    2 trial to provide this information, Plaintiff has deprived Defendant of that due process
    3 right. For that reason alone, the Court should exclude it.
    4         C.     The Information Lacks Sufficient Foundation And Reliability To
    5                Satisfy Daubert.
    6         Under FRE Rule 702 and Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579
    7 (1993), this Court serves as a “gatekeeper” for expert opinion testimony. The Court
    8 may permit testimony based on “scientific, technical, or other specialized
    9 knowledge” if: (a) it will help the trier of fact to understand the evidence or to
   10 determine a fact in issue; (b) it is based on sufficient facts or data; (c) it is the
   11 product of reliable principles and methods; and (d) the expert has reliably applied
   12 the principles and methods to the facts of the case. Fed. R. Evid. 702. Daubert
   13 applies to any “technical, or other specialized knowledge.” See Kumho Tire Co.,
   14 Ltd. v. Carmichael, 526 U.S. 137, 147–151 (1999).
   15         As the gatekeeper, this Court must screen expert testimony “to ensure that the
   16 expert testimony both rests on reliable foundation and is relevant.” Acad. of Motion
   17 Pictures Arts and Scis. v. GoDaddy.com, Inc., 2013 WL 12122803, at *2 (C.D. Cal.
   18 June 21, 2013); Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997) (“[N]othing in
   19 either Daubert or the Federal Rules of Evidence requires a district court to admit
   20 opinion evidence that is connected to existing data only by the ipse dixit of the
   21 expert. A court may conclude that there is simply too great an analytical gap
   22 between the data and the opinion proffered.”).
   23         Because speculative opinions are not helpful to the trier of fact, they are
   24 neither reliable nor admissible. Diviero v. Uniroyal Goodrich Tire Co., 114 F.3d
   25 851, 853 (9th Cir. 1997) (expert opinion “was unsubstantiated and subjective, and
   26 therefore unreliable and inadmissible”).
   27
   28

                                                    -3-                        Case No. 2:18-cv-08048
                                                DEFENDANT’S RENEWED MIL NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 142 Filed 12/02/19 Page 10 of 18 Page ID #:5252




     1         Plaintiff, as the party proffering the expert, has the burden of proving that this
     2 “digital subscriber” testimony is admissible. Lust By & Through Lust v. Merrell
     3 Dow Pharm., Inc., 89 F.3d 594, 598 (9th Cir. 1996).
     4         Dr. Jansen’s new testimony lacks sufficient foundation and sufficient
     5 reliability under Rule 702 and Daubert to be admitted.
     6               1.     The New York Times data lacks foundation and is unreliable.
     7         Dr. Jansen’s number for the New York Times (3,000,000) shows how sloppy
     8 and unreliable his work is, and how lacking in foundation the number is. It accounts
     9 for almost one-third of his total.
    10         Although the article he cites states that The Times had 3,000,000 digital
    11 subscribers by the end of Q3 2018 (Ex. 2,
    12 https://www.nytimes.com/2018/11/01/business/media/new-york-times-earnings-
    13 subscribers.html), had Dr. Jansen read a few sentences further into the article he
    14 relies upon, he would have noticed that the paper’s number included not only
    15 subscribers to its news site, but subscribers to its cooking site and its crossword
    16 puzzle site. See id. (“Not all of the new subscribers signed on for news. The Times
    17 reported that, of the 203,000 net increase in digital subscribers, 143,000 signed on
    18 for digital news products, with the remainder paying for the company’s cooking and
    19 crossword features.”)
    20         It would require a leap of fact and logic to assume that people who sign up to
    21 access sites that offer the latest recipes or crossword puzzles are looking for articles
    22 about Elon Musk—or are granted access to them. Yet what we know from Dr.
    23 Jansen’s leg work is that 30% of The Times’s subscribers in Q3 2019 signed up for
    24 just that: the cooking site and the crossword puzzle site. Id. But there is no similar
    25 breakdown for the 3,000,000 total. Thus, to exclude the chefs and puzzle fans from
    26 that 3,000,000 number, Dr. Jansen would have to guess. That’s not a sufficient
    27 foundation or compliant with Daubert.
    28

                                                   -4-                        Case No. 2:18-cv-08048
                                               DEFENDANT’S RENEWED MIL NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 142 Filed 12/02/19 Page 11 of 18 Page ID #:5253




     1               2.     The Telegraph data lacks foundation and is unreliable.
     2         Dr. Jansen also botched his number from The Telegraph, which at 3,000,000
     3 also accounts for nearly one-third of his total. According to his cited article (Ex. 3,
     4 https://www.theguardian.com/media/2018/oct/03/telegraph-to-put-politics-business-
     5 and-rugby-news-behind-paywall), that number does not represent digital
     6 subscribers. Instead, that 3,000,00 is the number of people who have “registered” to
     7 get access to one free article per month from the collection of articles The Telegraph
     8 makes available to only its actual digital subscribers—the number Dr. Jansen
     9 supposedly looked for. See id. (“The Telegraph is to put most of its politics,
    10 business and rugby coverage behind its premium paywall, as it dramatically cuts
    11 back on freely accessible content to drive its subscription strategy…. Last
    12 September, [the publisher] … unveiled a “registrations-first” plan, with a goal of
    13 attracting 10 million registrants. The publisher has already passed its 2018 target of
    14 3 million. Currently, registrants can only access one premium article per week.”).
    15         The paper hopes to reach 1,000,000 digital subscribers—one-third the number
    16 Dr. Jansen erroneously used—but not until four years from now. (See Ex. 4,
    17 https://corporate.telegraph.co.uk/vision/) (chart showing hoped-for “1 million
    18 [digital] subscribers” in 2023).
    19         For The New York Times, Dr. Jansen attempted to present digital subscriber
    20 counts as of the time the stories about the Defendant’s tweet were published, in July
    21 2018. For The Telegraph, he failed to do that, perhaps because the number would
    22 have been much lower. The paper recently reported that, as a result of record
    23 growth in 2019, as of the end of September 2019, its combined print and digital
    24 subscriber base is around 400,000. (See Ex. 5,
    25 https://www.telegraph.co.uk/business/2019/10/14/telegraph-hits-400k-subscribers-
    26 brexit-boosts-digital-growth/.) The portion of that story not hidden behind its
    27 paywall does not breakout just the digital subscribers. Dr. Jansen’s made-up
    28 number of 3,000,000 is 7.5 times greater than the 400,000 number that adds the

                                                  -5-                        Case No. 2:18-cv-08048
                                              DEFENDANT’S RENEWED MIL NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 142 Filed 12/02/19 Page 12 of 18 Page ID #:5254




     1 digital number of digital subscribers to the number of all of the newspaper’s print
     2 subscribers. There is no indication that the article ran in the print version. Dr.
     3 Jansen cannot be allowed to engage in this guesswork. Nor can the jury. His vastly
     4 inflated number does not pass muster.
     5                3.    The Wall Street Journal data lacks foundation and is
     6                      unreliable.
     7         Dr. Jansen did manage to pull the correct number (1.8 million) of Wall Street
     8 Journal digital subscribers reported in the document he cites for that information,
     9 the Form 10-K the newspaper’s parent (News Corp.) filed with the SEC. (See Ex. 6,
    10 https://www.sec.gov/Archives/edgar/data/1564708/000119312519219463/d741099d
    11 10k.htm.)
    12         However, that is for the year ending on June 30, 2019—almost one year after
    13 Mr. Musk’s tweets. The jury would be left to guess what the number was during the
    14 relevant time period. That matters. As compared to their print operations, digital
    15 subscription services are a much newer line of business and are experiencing rapid
    16 growth, year-over-year. So the number in an earlier year is by definition lower.
    17 Because Dr. Jansen failed to take that into account, the Court should exclude it. See
    18 Superior Consulting Servs., Inc. v. Shaklee Corp., 2018 WL 182303, at *3 (M.D.
    19 Fla. May 9, 2018) (rejecting extrapolation of web traffic from different period).
    20                4.    The Washington Post data lacks foundation and is unreliable.
    21         Dr. Jansen claims that the Washington Post has 1,000,000 digital subscribers.
    22 See Amended Report, Table 2, page 24. But his support for that number is an on
    23 line article from nbcnews.com (Ex. 7, https://www.nbcnews.com/news/us-
    24 news/washington-post-still-plays-catch-gaining-times-n833236), which reported that
    25 the Post’s publisher, Fred Ryan, had said it was 1,000,000. The company is
    26 privately held, so there is no ready way to verify it. And the gist of the article is that
    27 owner Jeff Bezos was having a hard time keeping pace with the digital subscriber
    28 business of his competitors. Thus, his employee had an incentive to toss out a large,

                                                   -6-                        Case No. 2:18-cv-08048
                                               DEFENDANT’S RENEWED MIL NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 142 Filed 12/02/19 Page 13 of 18 Page ID #:5255




     1 round number to deflect criticism. This is not the kind of information that an expert
     2 should be allowed to give to a jury as evidence on which, Plaintiff intends to argue,
     3 the jury should consider in deciding the case.
     4               5.     The Guardian data lacks foundation and is unreliable.
     5        Dr. Jansen’s number of 570,000 supposed digital subscribers to The Guardian
     6 is “found” in the article he cites. See Ex. 8,
     7 https://www.theguardian.com/media/2018/jul/24/guardian-media-group-digital-
     8 revenues-outstrip-print-for-first-time. But that’s not actually what the article says.
     9 First, the 570,000 figure is not just for The Guardian. The number is for the
    10 “Guardian Media Group (GMG),” which, according to the article, “also owns The
    11 Observer.” Id. But even if the number were for just The Guardian, the number
    12 represents “members who give regular financial support to the organisation.” Id.
    13 That term is defined in an article that is hypertext-linked from within the one Dr.
    14 Jansen cited, available at https://www.theguardian.com/gnm-press-
    15 office/2017/oct/26/guardian-reaches-milestone-of-500000-regular-paying-
    16 supporters. The article says that the number of “members who give financial
    17 support to the organisation” includes hundreds of thousands of people who made a
    18 one-time “contribution” to obtain some form of limited access. Moreover, the
    19 article makes clear that the number Dr. Jansen cited includes all forms of “paying
    20 supporters, made up of members and subscribers across print and digital” Id.
    21        In other words, Dr. Jansen’s number is not a digital subscriber number. And
    22 it means that he does not know what the actual number of digital subscribers to The
    23 Telegraph is, except that it has to be a lot less than 570,000, because that number
    24 includes the newspaper’s print edition and the print and on-line editions of another
    25 newspaper. In short, his number is useless information, and inadmissible. See
    26 United States v. 87.98 Acres of Land in the City of Merced, 530 F.3d 899, 906 (9th
    27 Cir. 2008) (excluding expert opinion as irrelevant and potentially confusing to the
    28

                                                  -7-                        Case No. 2:18-cv-08048
                                              DEFENDANT’S RENEWED MIL NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 142 Filed 12/02/19 Page 14 of 18 Page ID #:5256




     1 jury because it invited the jury to make inferences that were unsupported by the
     2 facts and the expert’s testimony).
     3               6.     The USA Today data lacks foundation and is unreliable.
     4         The Amended Jansen Report states that USA Today has 504,000 digital
     5 subscribers. But that is not correct. The cited article (Ex. 10,
     6 https://www.usatoday.com/story/money/2019/02/20/gannett-fourth-quarter-
     7 earnings-beat-expectations/2916215002/) states that the parent corporation of USA
     8 Today, Gannett, Co., Inc, has that number of digital subscribers in total. According
     9 to that same article, Gannett owns not only USA Today, but 109 other papers. As a
    10 result, Dr. Jansen’s purported number is not a number of anything for USA Today.
    11 The article does not report a subscriber number for the USA Today web site,
    12 standing alone. As a result, Dr. Jansen has no foundation for this number. It would
    13 be just an inadmissible guess.
    14         D.    The Information Is Speculative And Will Mislead And Confuse
    15               The Jury.
    16         To satisfy Daubert, the proposed testimony also has to be relevant, see Acad.
    17 of Motion Pictures Arts and Scis., 2013 WL 12122803, at *2, and to be admissible
    18 generally, it cannot be speculative or mislead the jury. See Rule 702.
    19         Even if Dr. Jansen’s numbers were reliable, the fundamental flaw in the
    20 admission of this testimony is that it will mislead the jury into thinking that millions
    21 of people actually read the articles that reported what Mr. Musk said. That is
    22 impermissible and prejudicial, for several reasons.
    23         First, Dr. Jansen has admitted that he does not know how many people
    24 actually read the articles in his “pedo guy” collection, much less whether anyone
    25 believed what they read, or thought less of Plaintiff as a result. (See Ex. 11, Jansen
    26 Depo. at 30:24-33:13.) This surrogate testimony is designed to convey an opinion
    27 he lacks the information to give and is thus prejudicial.
    28

                                                   -8-                        Case No. 2:18-cv-08048
                                               DEFENDANT’S RENEWED MIL NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 142 Filed 12/02/19 Page 15 of 18 Page ID #:5257




     1         Second, although in cases involving print publications the courts have
     2 allowed testimony as to the number of subscribers to that print publication, the
     3 circumstances are not analogous. Plaintiff previously cited two cases on this issue.
     4 See Scott v. Times-Mirror Co., 181 Cal. 345, 365 (1919) and Alioto v. Cowles
     5 Commc’ns, Inc., 430 F. Supp. 1363, 1371-72 (N.D. Cal. 1977). In Scott, the
     6 defamatory statement appeared prominently on the front page of the Los Angeles
     7 Times City Sheet, and the newspaper was only 24 pages long. (See Ex. 12, The Los
     8 Angeles Times, Feb. 6, 1915, www.newspapers.com/image/380140241 (last visited
     9 Nov. 20, 2019).) In Alioto, the defamatory statement appeared on the first page of
    10 the magazine. (See id., Ex. 13, Look Magazine, Sept. 23, 1969,
    11 www.oldlifemagazines.com/look-magazine-september-23-1969-diana-ross.html
    12 (last visited Nov. 20, 2019.).)
    13         But Dr. Jansen does not know whether anything comparable occurred here,
    14 that is, whether the articles from these web sites were available on the home page of
    15 the sites, or for how long, or how easy or hard it was for a typical visitor to any of
    16 those websites to find the Unsworth-related article. That is because he never
    17 looked. (Jansen Depo. 146:2-18; 147:14-150:3;161:10-162:3.)
    18         Third, given the size of these sites, they cannot be analogized to a 1915-era
    19 daily print newspaper or a 1960s-era new magazine, each of which had at most a
    20 dozen or a few dozen stories. In contrast, these web sites contain of millions of
    21 pages of content. See e.g., Ex. 14, New York Times Article Archive, THE NEW YORK
    22 TIMES, www.nytimes.com/ref/membercenter/nytarchive.html (last visited Nov. 21,
    23 2019) (stating that nytimes.com has more than 13 million online articles). Visitors
    24 navigate their way to a specific story in many different ways. They never see the
    25 vast majority of the available content. These sites more closely resemble entire
    26 libraries than single issues of newspapers or magazines.
    27         As a practical matter, Plaintiff’s attempted use of these numbers would be like
    28 saying that there is a book on the shelf in the downtown Los Angeles Public Library

                                                   -9-                        Case No. 2:18-cv-08048
                                               DEFENDANT’S RENEWED MIL NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 142 Filed 12/02/19 Page 16 of 18 Page ID #:5258




     1 that says something defamatory, and that X number of people have Los Angeles
     2 Public Library Cards. But the number of holders of library cards would tell us
     3 nothing relevant to this case. Yet if the Court gives its permission to allow Dr.
     4 Jansen to give his number, the jury may think that it bears a meaningful relationship
     5 to the number of people who read these articles. Dr. Jansen has no evidence of
     6 that. It would be improper to allow the jury to infer that he did.
     7 II.    THE COURT SHOULD BAR DR. JANSEN FROM TESTIFYING
     8        ABOUT WORK HE FAILED TO DO
     9        Dr. Jansen claims that his count of 490 stories or articles is “conservative”
    10 because he did not count dissemination of the Defendant’s statements through other
    11 channels, such as email and social media. (See Amended Report at 5, ¶ 21.) In
    12 other words, he is attempting to bolster his credibility and the weight the jury should
    13 give his testimony based on work he did not perform. Given that the witness did not
    14 undertake that investigation, it would be speculative, misleading, and prejudicial to
    15 the Defendant to allow the witness to testify that this additional work would have, or
    16 even might have, turned up evidence of additional dissemination of Defendant’s
    17 statements. Furthermore, the witness testified at his deposition that he would not be
    18 undertaking this work before trial (see Ex. 11, Jansen Depo. 25:13–19) and would
    19 not be testifying to these matters. (See id. at 20:20–23:19 & 24:8–22.)
    20        Their continued presence in the Amended Report, however, suggests that the
    21 witness may no longer feel bound by his deposition testimony or the Rules of
    22 Evidence. The Court should not allow him to offer testimony about these matters,
    23 nor allow Plaintiff’s counsel to mention or base arguments on them.
    24 III.   THE COURT SHOULD BAR DR. JANSEN FROM TESTIFYING TO
    25        ANYTHING IN THE REPORT OF PLAINTIFF’S WITHDRAWN
    26        EXPERT ERIC ROSE.
    27        Defendant objects to Plaintiff’s abuse of the Court’s November 27 instruction
    28 to file a shorter list of web articles that contained Defendant’s statements. Instead

                                                 -10-                        Case No. 2:18-cv-08048
                                              DEFENDANT’S RENEWED MIL NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 142 Filed 12/02/19 Page 17 of 18 Page ID #:5259




     1 of limiting himself to that, Plaintiff’s had Dr. Jansen add to his report by importing
     2 opinions and charts from the report filed by another proposed expert, Eric Rose, as
     3 an “Appendix E.” That Appendix contains so-called Google analytics, supposedly
     4 about web searches for “Vernon Unsworth” in 2018. But in response to Defendant’s
     5 Motion in Limine directed at Mr. Rose (Dkt. 100), which objected to the testimony
     6 and charts, Plaintiff withdrew the witness and his report. (Dkt. 110.)
     7        Plaintiff cannot back-door the information, at the last minute, through Dr.
     8 Jansen’s Amended Report. First, it violates the Court’s instruction that Dr. Jansen
     9 serve only a revised (and shortened) list of articles, i.e., a revised Appendix D.
    10 Second, Plaintiff conceded the Defendant’s objections to material from Mr. Rose’s
    11 report when, in response to the Motion in Limine and in lieu of filing an opposition,
    12 Plaintiff withdrew Mr. Rose as a witness and said that Defendant’s objections were
    13 thus moot. Third, Dr. Jansen testified that he had no communications with Mr. Rose
    14 and is therefore in no position to know what the work represents, how it was
    15 created, and whether it has a foundation sufficient to satisfy Daubert. Fourth, for
    16 the reasons set forth in the Rose Motion in Limine, the material fails to meet the
    17 Daubert standards in every respect and would be misleading and prejudicial.
    18 IV.    THE COURT SHOULD BAR DR. JANSEN FROM REFERRING TO
    19        THE STATEMENTS AS “DEFAMING”
    20        Defendant objects to Dr. Jansen’s use of the terms “defaming statements” and
    21 “defaming statements against Mr. Unsworth” and his explanation that he is using
    22 these statements to reflect “defamation per se.” (See, e.g., Amended Report, ¶¶ 13-
    23 14.) Dr. Jansen’s expertise is limited to computer science and, in this case, using
    24 Google to search for certain terms and then counting up the search results. He is not
    25 qualified to opine as to whether anything the Defendant said is “defamatory” or
    26 “defamation per se” and should not be allowed to speak as if he were. If those
    27 determinations are to be made in this case, they are solely for the jury to make.
    28

                                                 -11-                        Case No. 2:18-cv-08048
                                              DEFENDANT’S RENEWED MIL NO. 5 TO EXCLUDE JANSEN
Case 2:18-cv-08048-SVW-JC Document 142 Filed 12/02/19 Page 18 of 18 Page ID #:5260




     1        Defendant requests that the Court direct Dr. Jansen to refer to the content of
     2 Mr. Musk’s statements about Mr. Unsworth as “tweets” or the “statements,” or
     3 words of similar import and neutrality.
     4 V.     CONCLUSION
     5        For the foregoing reasons, the Court should exclude Dr. Jansen’s testimony
     6 concerning “digital subscribers,” testimony regarding work he did not perform, and
     7 use of the terms “defaming statements,” “defaming statements against Mr.
     8 Unsworth,” and “defamation per se.”
     9 DATED: December 2, 2019               Respectfully submitted,
    10
                                             QUINN EMANUEL URQUHART
    11                                          & SULLIVAN, LLP
    12                                        By         /s/ Alex Spiro
    13                                                      Alex Spiro
                                                   Attorneys for Defendant Elon Musk
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                -12-                        Case No. 2:18-cv-08048
                                             DEFENDANT’S RENEWED MIL NO. 5 TO EXCLUDE JANSEN
